﻿
Sir, permit me to extend to you my congratulations on your election as President of the General Assembly at its forty-third session. I am confident that with your wisdom and diplomatic skills you will effectively guide the deliberations of this session to a successful conclusion. To this end, I assure you of my delegation's support and co-operation.
To your predecessor, Mr. Peter Florin of the German Democratic Republic, I convey the deep appreciation of my government for the excellent manner in which he conducted the proceedings of the last session.
I also take this opportunity to thank our Secretary-General, Mr. Javier Peres de Cuellar, for his commitment and for his endeavours towards the fulfilment of our common desire for international peace and security. The award of the 1988 Nobel Peace Prise to the United Nations peace-keeping forces is indeed a worthy tribute to those who have risked and are risking their lives for peace. 
Since last we gathered here a year ago there has been a dramatic change in the international political climate. The role of the United Nations as a peacemaker has been reaffirmed. My delegation is therefore encouraged by the recent positive developments, which have brought rays of hope and the promise of peace to the troubled regions of our world. 
We are heartened that, after eight years of conflict the guns have fallen silent in the Persian Gulf and peace is being given a chance. The basis of that peace is Security Council resolution 598 (1987). We therefore earnestly appeal to Iran and Iraq, and all Member States of the United Nations, to co-operate with the Secretary-General in the effort to find a lasting solution to this conflict.
The situation in Afghanistan also shows signs of hope and the process of peace. Hence, we welcome the Geneva Accords on Afghanistan and urge all parties to respect the letter and the spirit of those Accords to ensure nothing is done to slow the progress towards peace.
We regard with optimism the apparent breakthrough in the 13-year war in Western Sahara. We note, particularly, the proposal by the Secretary-General in August whereby a cease-fire would be declared, followed by a referendum for the people of Western Sahara.
My Government also regards with equal optimism the tripartite, agreement which provides for the withdrawal of South African troops from Angola and the possible implementation of the United Nations plan for Namibia. It is our earnest hope that South Africa will respect the tripartite agreement and proceed to implement Security Council resolution 435 (1978). We have always supported the United Nations plan for the independence of Namibia and take this opportunity to reaffirm this support.
The ratification of the Treaty on the Elimination of Intermediate-Range and Shorter-Range Missiles - INF Treaty - by the two super-Powers is a major achievement of our tine. We commend the display of political will by the Soviet Union and the United States to reach an agreement calling for a 50 per cent reduction in their strategic nuclear arsenals. It is the hope of ay delegation that this achievement in disarmament will eventually lead to comprehensive disarmament, which includes not only nuclear weapons but conventional and chemical weapons a  well.
Solomon Islands reaffirms its support for the principle of the peaceful reunification of the two Koreas, to be pursued without outside interference. We would welcome and support membership of the United Nations for both countries. I take this opportunity to congratulate the Republic of Korea on its role as host of the very successful XXIV summer Olympic Games.
While we hail with gratification the developments in Afghanistan, the Western Sahara and the Persian Gulf, we are still gravely concerned about the atrocious situation in South Africa, where apartheid remains the root cause of conflict. Apartheid is institutionalised racism. In itself, it is evil. It must be eradicated - not reformed, but eradicated.
With many sanctions already imposed and with the Pretoria regime showing no signs of giving in, it is time for the international community to take the only option left that is, to apply comprehensive mandatory sanctions under Chapter VII of the United Nations Charter  My delegation reiterates its abhorrence of apartheid and continues to support the call for comprehensive sanctions against South Africa.
In the Middle East, peace is still denied to peoples of the region. My Government shares the view that the convening of an international conference on the Middle East sponsored by the United Nations would pave the way for a peaceful, comprehensive and just settlement of this conflict. We urge the Secretary-General to continue his good efforts to ensure the convening of such a conference. 
The situation in Kampuchea still requires surveillance by the international community. Hostilities have now entered their tenth year. My Government urges the' withdrawal of all Vietnamese troops so as to facilitate the settlement of the Kampuchean problem by the Kampuchean people themselves, free from outside interference.
On 2 December 1986 the Assembly adopted resolution 41/41 A inscribing New Caledonia on the United Nations list of Non-Self-Governing Territories. This, in effect, gave the United Nations a major role in the decolonisation process in New Caledonia. My Government reaffirms the stand that the United Nations, through its appropriate organ, must be actively involved in this process, as must all the people of New Caledonia, including the original inhabitants, the indigenous Kanak people. To continue turning a blind eye to the United Nations principles &s well as the wishes of the major communal group could certainly take us back to the sad events of the morning of 5 May 1988 on the island of Ouvea in New Caledonia. Therefore, we are encouraged that the new Prime Minister of France has reopened dialogue with all the parties in New Caledonia and is working towards a long-term solution of the problems in this Non-Self-Governing Territory.
At the nineteenth South Pacific Forum, which was held in Nufualofa, Tonga, last month and which my Prime Minister attended, the Forum leaders also welcomed the efforts of the administering Power to bring about a resumption of the dialogue between all the communities in New Caledonia. The Forum, inter alia, urged France to ensure that the proposed 1988 act of self-determination would be consistent with the established decolonisation practices and principles of the United Nations. The road to the resolution of the problems of New Caledonia is certainly not a smooth one. There are real problems to overcome. But with these new developments we look forward to an internationally accepted self-determination exercise in New Caledonia.
I have already welcomed the ratification of the INF Treaty by the two super-Powers. This is a major step forward in the disarmament process. Another major step on the road to disarmament is the Treaty of Sarotonga, which declares the South Pacific region a nuclear-free zone. We are therefore deeply grateful to the Soviet Union and the People's Republic of China, which have ratified Protocols 2 and 3 of the Treaty. We are disappointed, however, that France, the United Kingdom and the United States have yet to sign and ratify Protocols 1, 2 and 3 of the Treaty  and we call on then to do so as a genuine demonstration of their goodwill towards the South Pacific region and its peoples, and the peoples of the world. 
Nuclear testing in our region ha· always been one of our major concerns. It remains a grave concern to us. Despite our numerous calls for the complete halting of these tests, France continues to carry out its nuclear-testing programme on Mururoa Atoll in Polynesia. I do not wish to insult the intelligence of this Assembly by giving a lecture on the effects of nuclear pollution. We all know the facts; it kills. Solomon Islands is totally opposed to nuclear testing, dumping and the use of nuclear weapons in our region. We again call on France to cease its nuclear-testing programme in our region.
The current trend in the world economy is another problem of enormous propositions for developing countries. Our efforts to increase our export capacity are being frustrated by the distorted policies characterising the current international trading system. Those policies force a standstill, or, yet worse, negative growth, in our fledgling economies.
Solomon Islands is a primary commodities producer. Restricted entry into the world market for these commodities is a heavy burden on our already ailing economy. My Government, therefore, attaches special importance to the Uruguay Round of multilateral trade negotiations. The question of reforming the agricultural and commodity trading systems must be resolved. We earnestly hope that the deliberations during the Uruguay Round will create greater opportunities for the developing countries to acquire a just share of the world's resources.
In this context, I must say that special consideration must be given to the unique problems of island developing countries. Small internal markets, limited resources, poor communications, distance and natural disasters are but a few of those problems. On behalf of the Government and people of Solomon Islands, convey to the Government and people of Jamaica our deepest sympathy on their country· devastation by hurricane Gilbert. We understand and share their grief, for which·, on numerous occasions in the past, been through similar ordeals at nature's capricious hands.
The point is that when addressing our special needs there must be some flexibility in the aid policies of our aid donors and of the world's financial institutions. Having said that, I must add that when it comes to trade we in the Pacific suffer more than other island developing countries simply because of our isolation from the major world markets. I arrived from Brussels just a few hours ago. Brussels is 11,500 miles from Honiara. Our commodities, therefore, have to take the long and expensive route to the European Economic Community (EEC). Despite the various problems we encounter as an island economy, we have striven and will always strive to better the lives of our people. We have to learn to live within our means - our means being our available resources and the different forms of assistance we believe to be available to us from friendly nations and multinational institutions.
In this regard, we welcome the Multilateral Fisheries Treaty with the United States, which came into force during the year, so that benefits are already being received by the countries party to the Treaty, including my own. We look forward to achieving similar arrangements with other major fishing nations which fish in our waters. In this respect, my Government is very grateful to the Canadian Government and people for making available approximately $US 10 million to the Forum Fisheries Agency, which is based in Solomon Islands, for the development of the marine and ocean resources of the South Pacific region. 
Every year there is a special occasion. Thin year, on 7 July, Solomon Islands celebrated its tenth independence anniversary. We are very grateful for the kind congratulatory messages sent to us during our anniversary celebrations. It was also 10 years ago that I stood here to bear witness to the admission of my country to the Membership's Midst as the 150th member. My pledge then was that Solomon Islands would accept the obligations under the Charter of the United Nations and undertake to fulfil them. Today, let me conclude by reaffirming that pledge and the commitment of my country to the lofty ideals of this body.
Finally, I should like to thank you. Mr. President, and our fellow members of the United Nations for letting Solomon Islands have the last word in this general debate.
